193 N.J. Super. 111 (1983)
472 A.2d 184
CAMDEN COUNTY BOARD OF CHOSEN FREEHOLDERS, PLAINTIFF-APPELLANT,
v.
CAMDEN COUNTY CLERK, MICHAEL S. KEATING, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued October 6, 1983.
Decided October 7, 1983.
*112 Before Judges MICHELS, KING and DREIER.
Howard L. Goldberg, Assistant County Counsel, argued the cause for appellant (Steven D. Weinstein, County Counsel, attorney).
David E. Ferguson argued the cause for respondent.
Eugene J. Sullivan, Assistant Attorney General, argued the cause for intervenor-respondent (Irwin I. Kimmelman, Attorney General of New Jersey, attorney).
PER CURIAM.
This appeal has been accelerated for a prompt hearing, R. 1:2-5(1), and for summary disposition, R. 2:8-3(b), because of the necessity for printing sample ballots. The matter is summarily affirmed because the 60-day filing requirement of N.J.S.A. 19:37-1 was not met. This court adopts as the reason for decision the ground stated by Judge Haines in "Section C. Sixty Days" of his Law Division opinion. We do not reach the remaining issues.
Judge Dreier concurs in the affirmance for the ground stated but wishes to express that such affirmance does not imply any disagreement with the other grounds stated in Judge Haines' decision.
Affirmed.